The Honorable Winford Thompson, President Office of the President University of Central Arkansas Conway, Arkansas 72021
Dear Mr. Thompson:
This is in response to your request for an opinion on several questions concerning professional services contracts entered into between state agencies and state employees.
Please note that I have enclosed a copy of Opinion No. 90-050, recently issued by this office, which I hope satisfactorily answers your questions.
If you should have further questions, please do not hesitate to contact us.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elana L. Cunningham.